Citation Nr: 1339642	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had active service from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2013, the Veteran submitted additional evidence and argument in support of his claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

 As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, the record fails to show that the Veteran manifested hearing loss to a degree of 10 percent within the one year following his April 1968 service discharge as the first post-service hearing evaluation was a February 1979  employment-related evaluation.  As such, presumptive service connection is not warranted for bilateral hearing loss.     

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his in-service noise exposure caused his current bilateral hearing loss.  Specifically, in a May 2008 statement, he alleged that his in-service work as a track/wheel mechanic in an artillery battalion in Germany exposed him to loud noises without proper hearing protection.  In his August 2009 VA Form 9, he reported repeated exposure to heavy bombardments.  Likewise, at his January 2009 VA examination, the Veteran reported that, during service he had driven an artillery recovery truck, and on one occasion had to recover a non-working Howitzer, at which time he was exposed to several Howitzers firing, without the use of hearing protection.  He indicated that, after that incident, he had noted hearing loss for several hours, but that his hearing seemed to "come back" the following day.  

In this regard, while the Veteran's service treatment records generally document normal hearing findings, which would not meet the level of a disability for VA purposes under 38 C.F.R. § 3.385, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the Veteran's specialty listed on his DD 214 - that of track vehicle mechanic.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds that the Veteran has competently and credibly testified to his in-service noise exposure. 

Following his April 1968 separation from service, the Veteran was also exposed to noise while working in switch assembly/welding.  At his January 2009 VA examination, he reported post-service noise exposure as a spot welder machine operator, with hearing protection, and occasional recreational hunting.  His private employment medical records document that the Veteran had documented hearing loss in February 1979, including for VA purposes pursuant to 38 C.F.R. § 3.385, and that he has had increasing levels of hearing loss since that time.  Additionally, the January 2009 VA examination revealed bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 and the examiner diagnosed bilateral sensorineural hearing loss, beginning at 1500 Hz.  Furthermore, VA medical records generally document occasional complaints of, or treatment for, bilateral hearing loss, including the receipt of hearing aids from VA (February 2009 VA medical record).  

In order to determine whether the Veteran's bilateral hearing loss was related to his in-service noise exposure, he was afforded a VA examination in January 2009.  At such time, the VA examiner noted that the Veteran's audiological evaluations in service, including his separation physical, documented normal hearing bilaterally.  The examiner found that such a finding indicated that the Veteran hearing was not damaged in service.  Additionally, the examiner noted that the Veteran had not reported hearing loss or ear trouble in service or for years following service.  Given lapse of time since the Veteran's 1968 discharge and his 1979 findings of post-service hearing loss, the examiner opined that the Veteran's bilateral hearing loss was less likely as not a result of noise exposure during military service.

In a November 2013, the Veteran submitted a private medical opinion from Dr. A.M. Gordon that contradicts the January 2009 VA opinion.  In such opinion, Dr. Gordon noted review of the claims file, and discussed the January 2009 VA examination report and other evidence of record.  She also described the Veteran's history of in- and post-service noise exposure similar to the one reported by the January 2009 VA examiner.  Dr. Gordon noted that the Veteran's work place audiometric evaluations prior to September 2001 were consistent with noise induced hearing loss.  Dr. Gordon found that given the Veteran's age at the time of his diagnosis of hearing loss, the fact that hearing degeneration can be initiated after an insult such as significant noise exposure, and that hearing often manifests several years after noise exposure, it is at least as likely as not that the Veteran's service-related noise exposure was a significant contributory factor to the development of hearing loss.

Based on the foregoing, the Board finds the evidence of record to be in relative equipoise as to whether the Veteran's bilateral hearing loss disability is related to his in-service noise exposure.  The January 2009 VA examiner opined that his bilateral hearing loss was less likely as not due to service.  However, in her November 2013 private opinion, Dr. Gordon opined that it at least as likely as not that the Veteran's in-service noise exposure was a significant contributory factor to the development of hearing loss.

The Board also notes that the Veteran's has provided credible reports of in-service noise exposure.  Additionally, the Veteran's bilateral hearing loss was clearly documented a few years following service.  Therefore, in light of the conflicting medical opinions, the Board resolves all doubt in his favor and finds that bilateral hearing loss is etiologically related to noise exposure during active military service.  Therefore, service connection for such disability is warranted. 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A.  JAEGER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


